DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/04/2019, 06/25/2020 and 08/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the release sequence” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
7.	Claims 16 and 17-20 are drawn to a computer-readable medium and an electronic control module.
As per claim 16, the specification does not provide a clear definition for the claimed “computer-readable medium”. A broadest reasonable interpretation for the term “computer-readable medium” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

As per claim 17, the specification does not provide a clear definition for the claimed “an electronic control module”. A broadest reasonable interpretation for the term “module” would include both statutory embodiments and non-statutory embodiments such as signals. The words “memory”, "storage" and/or "recording" are insufficient to convey only statutory embodiments 
The Examiner suggests amending the claim(s) to read as a “an electronic control module” directed towards a “non-transitory memory”.

Claims 18-20 are rejected based on their dependency of independent claim 17.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 2, 4, 5, 7-9, 11-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US Pub. No. 2010/0070674 A1 hereinafter “Campbell” – IDS Submission).
Referring to claim 1, Campbell discloses a computer implemented method for integrating a platform, different stores, and/or carriage racks (Campbell – par. [0002] discloses the integration of military stores outfitted with a digital MIL-STD-1760 interface with aircraft outfitted with an analog AGM-65 ("Maverick") interface, and more particularly to a smart translator "SMARTX" box that provides the aircraft with the same "look and feel" and capability to use the store as if the aircraft was fully 1760 compliant without any modifications to the electronics or software of either the aircraft or store.), wherein the computer implemented method is implemented in an electronics control system  (Campbell – par. [0010] discloses the method implemented in the SMARTX box.) that is communicatively couplable to each of the platform, the different stores, and/or the carriage racks (Campbell – see par. [0026] & Fig. 3, 4, 7 showing the SMARTX box coupled to a store MIL-STD-1760 digital interface and coupled to a store AGM-65 analog interface.), the computer implemented method comprising: 
defining parameters for a plurality of predetermined electrical interfaces for predetermined platforms, stores, and carriage racks, and message sets that correspond to the predetermined platforms, stores, and carriage racks  (Campbell – par. [0011, 0032] discloses defining parameters for the MIL-STD-1760 digital interface and the Maverick interface.); 
identifying electrical interfaces of the platform, at least one store of the different stores and/or at least one carriage rack of the carriage racks to be integrated based on the defined parameters (Campbell – par. [0011, 0032] discloses defining parameters for the MIL-STD-1760 digital interface and the Maverick interface and integrating the interfaces with SMARTX.); 
communicating different messages between the platform, the at least one store and/or the at least one carriage rack without affecting an Operational Flight Program (OFP) of the platform (Campbell – par. [0028] discloses the SMARTX box 54 provides an aircraft outfitted with an aircraft AGM-65 ("Maverick") analog interface 70 with the same "look and feel" and capability to use a store outfitted with a store MIL-STD-1760 digital interface 72 as if the aircraft was fully 1760 compliant. The SMARTX box communicates with the aircraft AGM-65 analog interface 70 with signals specified by its interface control document (ICD) without modification to the aircraft's electronics or software and communicates with the store MIL-STD-1760 digital interface 72 with signals and data specified by its interface control document (ICD) without modification to the store's electronics and software to allow the aircraft to exploit the full capability of the store.), wherein each communication between the platform, and the at least one store and/or the at least one carriage rack is independent (Campbell – par. [0026] discloses an aircraft 50 having an aircraft AGM-65 analog interface is outfitted with one or more stores 52 each having a store MIL-STD-1760 digital interface. A SMARTX box 54 includes an umbilical cable 55 internally wired to a store AGM-65 analog interface and an AGM-65 mating connector 56 for connection to the Maverick launcher connector on aircraft 50 and an umbilical cable 57 internally wired to the aircraft MIL-STD-1760 digital interface and a MIL-STD-1760 mating connector 58 for connection to the MIL-STD-1760 compatible connector on store 52.); 
translating messages between the platform and the at least one store and/or the at least one carriage rack (Campbell – par. [0031] discloses SMARTX is a software-controlled "smart" translator box 54. All processing and control hardware and software reside within the "SMARTX Processor" 110. 115V AC and 28V DC operating power 82 is supplied from the aircraft via channel 78 to power both the SMARTX box 54 and the store.); and 
controlling operation of the at least one carriage rack and/or the at least one store based on the messages (Campbell – par. [0011, 0038] disclose the processor also generates digital data and discrete signals that are used to enable and control the store. The messages and timing embodied in the discrete signals sent to the aircraft and the discrete and digital signals sent to the store comply with the interface control documents (ICDs) specified for the Maverick and 1760 interfaces, respectively.). 

Referring to claim 2, Campbell discloses the computer implemented method of claim 1 further comprising performing a safety check on messages corresponding to the release sequence prior to, up to, and during the release sequence, wherein the safety check is performed by a safety interlock including electronics and an integrated circuit, wherein the electronics, the integrated circuit and the processor are each configured to independently determine and verify a presence of required control signals prior to, up to, and during releasing the at least one store (Campbell – par. [0033, 0041] disclose the sequence of events the aircrew must undertake to launch the store using SMARTX to perform safety checks.). 

Referring to claim 4, Campbell discloses the computer implemented method of claim 1, wherein translating the messages comprises translating message sets that include legacy to legacy, Universal Armament Interface (UAI) to UAI, legacy to UAI, and UAI to legacy (Campbell – par. [0025-0026] disclose translating signals between a Maverick interface and a MIL-STD-1760 interface.). 

Referring to claim 5, Campbell discloses the computer implemented method of claim 4 further comprising at least one of: receiving a legacy message from the platform directed to the at least one store, translating the legacy message to a UAI message when the at least one store supports UAI based on the stored data corresponding to the different message sets, and transmitting the UAI message to the at least one store; and receiving a UAI message from the at least one store directed to the platform, translating the UAI message to a legacy message based on the stored data corresponding to the different message sets, and transmitting the legacy message to the platform (Campbell – par. [0025-0026, 0028] disclose translating signals between a Maverick interface and a MIL-STD-1760 interface. The SMARTX box communicates with the aircraft AGM-65 analog interface 70 with signals specified by its interface control document (ICD) without modification to the aircraft's electronics or software and communicates with the store MIL-STD-1760 digital interface 72 with signals and data specified by its interface control document (ICD) without modification to the store's electronics and software to allow the aircraft to exploit the full capability of the store.). 

Referring to claim 7, Campbell discloses the computer implemented method of claim 1 further comprising communicating with at least one of a military standard-1760 interface, an aircraft store-5725 interface, a CAN bus, an RS-422/485 interface, or an Ethernet interface (Campbell – par. [0002] discloses a MIL-STD-1760 interface.). 

Referring to claim 8, Campbell discloses the computer implemented method of claim 1 further comprising communicating with the identified interface of the at least one store prior to, up to, and during a release sequence of the at least one store (Campbell – par. [0030, 0038] disclose communicating with the Maverick analog interface of the store before, up to and during a launch sequence.). 

Referring to claim 9, Campbell discloses the computer implemented method of claim 1 further comprising monitoring and storing events occurring during operation of the at least one carriage rack and/or the at least one store (Campbell – par. [0030, 0038] disclose SMARTX monitoring and storing during operation of a store.).  

Referring to claim 11, Campbell discloses the computer implemented method of claim 1 further comprising determining a composite launch acceptability region (Campbell – par. [0037] discloses when commanded, provide a scalable mission status display (MSD) that shows the store launch solution, called the launch acceptability region (LAR).). 

Referring to claim 12, Campbell discloses the computer implemented method of claim 1 further comprising: pre-configuring a processor by defining the plurality of predetermined electrical interfaces for different platforms, different stores, different carriage racks, and different message sets that correspond to the different platforms, stores, and carriage racks in a configuration file; and downloading the configuration file in a memory of the electronics control system (Campbell – see par. [0011] disclosing the pre-configuration of the processor of the SMARTX and downloading a software update for configuration to the processor of the SMARTX.). 

Referring to claim 13, Campbell discloses the computer implemented method of claim 12 further comprising updating the configuration file to include additional predetermined electrical interfaces (Campbell – see par. [0011] disclosing the pre-configuration of the processor of the SMARTX and downloading a software update for configuration to the processor of the SMARTX.).

Referring to claim 15, Campbell discloses the computer implemented method of claim 1 further comprising: determining at least one of the interfaces to be a UAI (Campbell – par. [0026] discloses a MIL-STD-1760 interface.); and performing a UAI certification of at least one of the at least one carriage rack, the at least one store, and the platform (Campbell – par. [0026] discloses SMARTX is software controlled and can be programmed to implement the interface requirements of any MIL-STD-1760 compatible store, to include stores that conform to the Universal Armament Interface.). 

Referring to claims 16 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claim 18, Campbell discloses the electronic control module of claim 17, wherein the identifying a plurality of interfaces for predetermined platforms, stores, and carriage racks, and message sets that correspond to the predetermined platforms, stores, and carriage racks is based on parameters stored in a configuration file accessible by the electronic control module (Campbell – par. [0011] discloses the pre-configuration of the processor of the SMARTX and downloading a software update for configuration to the processor of the SMARTX. The processor also generates digital data and discrete signals that are used to enable and control the store. The messages and timing embodied in the discrete signals sent to the aircraft and the discrete and digital signals sent to the store comply with the interface control documents (ICDs) specified for the Maverick and 1760 interfaces, respectively.); and wherein the electronic control module further comprises at least one Extended Function Module (EFM) for enabling the electronic control module to perform additional functions (Campbell – Fig. 7 shows a GPS Navigation System 64). 

Referring to claim 19, Campbell discloses the electronic control module of claim 17 further comprising a safety interlock including electronics and an integrated circuit, wherein the electronics, the integrated circuit and the processor are each configured to independently (Campbell – par. [0033, 0041] discloses for each store, SMARTX is programmed to implement the store's interface control document (ICD), which specifies the 20-30 messages typically required to correctly operate the store. During launch, the SMARTX Processor controls a bi-directional digital-to-discrete converter 124 to produce the 1760 Discrete Signals e.g. release consent and interlock and interlock return, to correctly implement the store's ICD-specified launch protocol). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Hammel et al. (US Pub. No. 2015/0370752 A1 hereinafter “Hammel”).
Referring to claim 3, Campbell discloses the computer implemented method of claim 1, however, fails to explicitly disclose further comprising controlling the at least one carriage rack when the at least one carriage rack is a Type I Carriage System or a Type II Carriage System. 
	Hammel discloses controlling the at least one carriage rack when the at least one carriage rack is a Type I Carriage System or a Type II Carriage System (Hammel – par. [0002] discloses a single carriage rack system or dual carriage rack system.).
.

12.	Claims 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Ebert et al. (EP 1012820 B1 hereinafter “Ebert” – IDS Submission).
Referring to claim 6, Campbell discloses the computer implemented method of claim 1, however, fails to explicitly disclose further comprising receiving and transmitting different legacy messages between the platform and the at least one store. 
Ebert discloses receiving and transmitting different legacy messages between the platform and the at least one store (Ebert – par. [0036] discloses discrete signals which may be communicated directly to data link pod 16 without translation, electrical interface 20 includes a switching network 42. In addition to communicating discrete control settings, the switching network 42 also couples electrical power from aircraft 10 to data link pod 16.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ebert’s teachings with Campbell’s teachings for the benefit of providing an improved electrical interface between an aircraft and an associated store by a user friendly interface that reduces distractions to the aircraft’s pilot when making commands to the associated store (Ebert – par. [0013]).
 
Referring to claim 10, Campbell discloses the computer implemented method of claim 1, however, fails to explicitly disclose further comprising performing telemetry communication and debugging. 
Ebert discloses performing telemetry communication and debugging (Ebert – par. [0038] discloses performing telemetry communication and debugging analog/digital signals transmitted for guiding a missile by an operator controlling a missile impact point.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ebert’s teachings with Campbell’s teachings for the benefit of providing an improved electrical interface between an aircraft and an associated store by a user friendly interface that reduces distractions to the aircraft’s pilot when making commands to the associated store (Ebert – par. [0013]).

Referring to claim 14, Campbell discloses the computer implemented method of claim 1, however, fails to explicitly disclose further comprising simulating the platform and/or the at least one carriage rack for integration with the at least one store prior to operation. 
Ebert discloses simulating the platform and/or the at least one carriage rack for integration with the at least one store prior to operation (Ebert – par. [0034] discloses discrete signals may also be used to select and simulate one of a plurality of preprogrammed flight plans and to select the field of view of the associated missile.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Ebert’s teachings with Campbell’s teachings for the benefit of providing an improved electrical interface between an aircraft and an associated store by a user friendly interface that reduces distractions to the aircraft’s pilot when making commands to the associated store (Ebert – par. [0013]).

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Rhodes (US Patent No. 5,487,322 A1 hereinafter “Rhodes” – IDS Submission).
Referring to claim 20, Campbell discloses the electronic control module of claim 17, however, fails to explicitly disclose wherein the electronic control module is used with a munitions rack having a munitions rack structure and multiple munitions ejectors insertable into and securable to the munitions rack structure, wherein the electronic control module integrates a first platform to which the munitions rack is coupled, the munitions rack, and multiple stores coupled to the ejectors and communicates different messages between the first platform, the multiple stores, and the munitions rack without affecting an OFP of the first platform. 
	Rhodes discloses wherein the electronic control module is used with a munitions rack having a munitions rack structure and multiple munitions ejectors insertable into and securable to the munitions rack structure, wherein the electronic control module integrates a first platform to which the munitions rack is coupled, the munitions rack, and multiple stores coupled to the ejectors and communicates different messages between the first platform, the multiple stores, and the munitions rack without affecting an OFP of the first platform (Rhodes – Fig. 1 & col. 3, lines 60-62 disclose a weapon carrier including two pneumatic rams indicating a weapon or store held by the carrier which is ejected by the rams.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Rhodes’ teachings with Campbell’s teachings for the benefit of the store ejector being more versatile than those used previously with the result that stores can be dropped more accurately and over a wide range of different conditions (Rhodes – col. 3, lines 32-35).

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the 

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181